         Case 1:18-cv-05875-ER Document 54 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN MANUEL ROMAN PEREZ
and RAMIRO ROJAS ROMAN,
individually and on behalf of others
similarly situated,
                              Plaintiﬀ,
                                                                 ORDER
                – against –                                 18 Civ. 5875 (ER)
SUNFLOWER AMSTERDAM LLC,
d/b/a Sunflower Café, MEUSHAR
GILAD, ERAN SHAPIRA, and MEIR
MOSHE,
                              Defendants.


RAMOS, D.J.:

         On July 1, 2020, the Court ordered the plaintiﬀs to ﬁle a proposed order to show

cause by September 29, 2020, to provide time to determine whether the estate of Rojas

Roman would substitute itself for the recently deceased plaintiﬀ. Doc. 53. No action has

occurred in this case since that time. Accordingly, the plaintiﬀs are directed to ﬁle a

proposed order to show cause and all supporting documentation as provided in

Attachment A to this Court's Individual Rules by November 1, 2020. Failure to comply

with this Order could result in sanctions, up to and including dismissal for failure to
prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
